Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                   

          Detailed Action

Claims 2 and 17 are cancelled.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1, 6, 10,  14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura US. Pat. 9,773,177 in view of  Gabriel (RO130710).

     With respect to claim 1, Takemura  teaches a method  (figure 3) for autonomous control system (illustrated by figure 2) of an apparatus to detect blockages due to rain and mud in images obtained  by image acquisition unit 100.  The method comprising receiving a plurality of images (frames taken at multiple intervals) wherein each of the frames are  further divided into a plurality of block regions B(x,y), see para. 49. Note at para. 52,  and figure 5b, five block regions are illustrated. These blockages may obstruct the cameras view (via image acquisition unit 100). Takemura teaches assigning scores to one or more blocked regions (see para. 55) in relation to a time  (t1) between subsequent frames, (see para. 66) or time (t6) as set forth in para. 67. 
     
     Takemura teaches dividing an image  from a plurality of image blocks as units to be processed (or processing units); identifying processing units (or sub-blocks)  in response to frame data taken in sequences of time thereby defining prior sets of images that are captured and analyzed to determine the blockage. For example, in cols.  8 and 9 of Takemura,  the reference shows blockage from both water stains and mud. The total number of blocks reaching a certain predetermined value are then calculated, see col. 9, lines 11-22. The same is true for detection of blocks where mud is detected, see col. 9, line 65- col. 10, line 2. 
      Takemura teaches clustering or grouping a plurality of blocks from 48c with blocks 48d, see para. 54.
     Takemura teaches that in response to  the scores being equal to or exceeding a predetermined threshold, generating a certain signal to  decision-making unit 400. 
     Takemura does not teach that decision making unit 400 generates an alarm.  However, Takemura does teach an interface unit 600 which is connected to vehicle 9 and generates a warning lamp, buzzer or display insignia when dirt or water obscures the camera view, see also  para. 163.

     Gabriel teaches  a video system  for monitoring toxic cloud formations. Each pixel in the camcorder image is tracked in time until the image becomes less clear and pixel sections become blurry.  When pixels are interpreted  and framed within a certain range of danger. When the pixels are blocked, and alarm is generated. 
     Since, Takemura  and Gabriel  teach a method  for controlling  a system of an apparatus to detect blockages of a camera’s view, the Examiner  contents that  it would have been recognized by Takemura to generate an alarm in the manner claimed as set forth by Gabriel (page 7/10).

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takemura, by taking the video analysis system described by Gabriel and adding or modifying  the decision making unit 400 to generate the signal to interface 600 for generating an alarm when the threshold of blockage equals or exceeds a predetermined value.  Based on the modification, when a video frame has been determined to be blocked in accordance with a certain threshold, an alarm signal is generated, as taught by Gabriel. 

    With respect to claims  6 and 14, Takemura teaches  analysis of each block within a predetermined number of blocks, in which the luminance value (feature value) is compared in a predetermined range as defined in para. 43.  The range being the luminance value form the outer edge of a water drop to the inner edge of the drop. At para. 44, Takemura  teaches that the water drop detection unit 210 detects  any block from amount all blocks B(x,y). 

     With respect to claim 10, Takemura teaches  a non-transitory computer readable storage medium 10, having a ROM and RAM, see para. 26,  wherein a program is stored for surround environment recognition. Takemura further teaches a processor for implementing instructions stored in the program for determining the blockage of the image acquisition member 100 as it analyzes surround environment recognition.  

     Takemura teaches  wherein the computer readable medium stores a program for performing the method of receiving a plurality of images that are captured by a camera (image acquisition device -100)  installed on an apparatus 9. The camera tacks a plurality of images defined as a plurality of frames. Takemura teaches dividing an image  from a plurality of image blocks as units to be processed (or processing units); identifying processing units (or sub-blocks)  in response to frame data taken in sequences of time thereby defining prior sets of images that are captured and analyzed to determine the blockage.

      Takemura teaches clustering or grouping a plurality of blocks from 48c with blocks 48d, see para. 54. 

     With respect to claim 16, Takemura teaches a system illustrated in figure 2, the system comprising: a camera for capturing a plurality of images; an alarm, via a warning lamp, warning buzzer, warning display as set forth by  a warning unit 610 to an interface unit 600.  Takemura further teaches camera 2a for capturing a plurality of images; an autonomous driving system 9 coupled  with the camera 2a and alarm warning unit 610.

     Takemura teaches identifying one or more blocked regions of images wherein  a plurality of images (frames taken at multiple intervals)  are obtained  and a plurality of block regions B(x,y), see para. 49. Note at para. 52,  and figure 5b, five block regions are obtained and illustrated. These blockages may obstruct the cameras view (via image acquisition unit 100). Takemura teaches assigning scores to one or more blocked regions (see para. 55) in relation to a time  (t1) between subsequent frames, (see para. 66) or time (t6) as set forth in para. 67. 
     Takemura teaches that in response to  the scores being equal to or exceeding a predetermined threshold, generating a certain signal to  decision-making unit 400. 
     Takemura teaches dividing an image  from a plurality of image blocks as units to be processed (or processing units); identifying processing units (or sub-blocks)  in response to frame data taken in sequences of time thereby defining prior sets of images that are captured and analyzed to determine the blockage. For example, in cols.  8 and 9 of Takemura,  the reference shows blockage from both water stains and mud. The total number of blocks reaching a certain predetermined value are then calculated, see col. 9, lines 11-22. The same is true for detection of blocks where mud is detected, see col. 9, line 65- col. 10, line 2. 
      Takemura teaches clustering or grouping a plurality of blocks from 48c with blocks 48d, see para. 54.
     Takemura teaches that in response to  the scores being equal to or exceeding a predetermined threshold, generating a certain signal to  decision-making unit 400. 
     Takemura does not teach that decision making unit 400 generates an alarm.  However, Takemura does teach an interface unit 600 which is connected to vehicle 9 and generates a warning lamp, buzzer or display insignia when dirt or water obscures the camera view, see also  para. 163.

     Gabriel teaches  a video system  for monitoring toxic cloud formations. Each pixel in the camcorder image is tracked in time until the image becomes less clear and pixel sections become blurry.  When pixels are interpreted  and framed within a certain range of danger. When the pixels are blocked, and alarm is generated. 
     Since, Takemura  and Gabriel  teach a method  for controlling  a system of an apparatus to detect blockages of a camera’s view, the Examiner  contents that  it would have been recognized by Takemura to generate an alarm in the manner claimed as set forth by Gabriel (page 7/10).

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takemura, by taking the video analysis system described by Gabriel and adding or modifying  the decision making unit 400 to generate the signal to interface 600 for generating an alarm when the threshold of blockage equals or exceeds a predetermined value.  Based on the modification, when a video frame has been determined to be blocked in accordance with a certain threshold, an alarm signal is generated, as taught by Gabriel. 

    


Claims Objected To As Containing Allowable Matter
Claims 3-5, 7-9, 11-13, 15 and 18 - 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



                                                      Examiner’s Remarks
     The applicant’s remarks have been considered but do not place the application in condition for the reasons set forth below.

    Applicant argues since Takemura detects areas of edges by calculating edge intensity levels of pixels, the reference does not  determine the number of pixels which are blocked.  Page 9 of the Arguments appear to correctly identify the area of Takemura which discusses the detection of edge intensity values. However, Takemura does teach identification of those portion of pixels that are blocked by water stains or mud see cols. 8 and 9.   Takemura does teach determining the number of blocked pixels which occurs over a series of frames. Therefore, blocked pixels are considered from the previous frames.  In addition, col. 9, lines 14 and col. 10, lines 1-2 suggests that  the number of blocks N that meet a predetermined condition (presence of mud/water) are “calculated”. Hence, the examiner contends that the PU are identified. 
    As to the argument regarding claims 3, 11 and 18, found at page 10, the rejection is withdrawn by persuasiveness of the arguments. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664